Sanford, J.
The pauper had resided for six consecutive years in the town of North Stonington and supported himself during all that time, but he had paid no taxes, although they had been legally imposed upon him and had been actually demanded by the collector, and the question before the jury was, whether the pauper had “ neglected or refused to pay ” such taxes, within the meaning of the statute, title 42, chap. 1, sec. 4. That statute provides that “ no inhabitant of any town in this state shall gain a settlement in any other town ” by six years residence therein, if “at any time before the expiration of said term of six years ” he shall have “ neglected or refused to pay any legal taxes imposed on him within the time prescribed by law for payment, demand thereof having been made by the collector.” See also Stat. Ed., 1835, page 319, 321; Ed. 1849, page 532. The statute in its tei’ms is very explicit. Six years residence in a town shall be of no avail toward the acquisition of a settlement therein, if within that period the party has neglected or refused to pay, within the time prescribed by law, any tax legally imposed and duly demanded by the collector.
*415It being conceded that taxes were legally imposed upon the p auper, and were not paid, two inquiries, and only two, seem to remain and demand replies. First, were the taxes demanded by the collector ? and secondly, did the pauper neglect or refuse to pay them ?
1. It is conceded that the taxes were demanded by the collector in point of form, but the defendants contended that such demand was merely formal, and not in good faith, or for the purpose of obtaining payment, and that the taxes might have been collected from the pauper’s property ; while the plaintiffs claimed that they could not be collected from property, and that, having been regularly demanded and not paid, they were abated by the selectmen; and thereupon the defendants proposed to prove that one of the selectmen declared that the motive for abating one of the taxes was to prevent the pauper’s gaining a settlement. The evidence was objected to, and we think was properly rejected.
In the first place, it was of no importance whether the tax was abated or not, and therefore the motive for making the abatement must be immaterial. The statute requires a demand and non-payment of the tax, but makes the acquisition of a settlement in no way dependent upon an abatement of the tax by the selectmen, or their omission to abate it.
But if such abatement was material, it is to be observed that the declaration offered to be proved was not that the selectmen had made it without authority or cause, or had made a false certificate regarding it, nor that the tax had in fact been paid, or had not been duly demanded and refused ; but only, in substance, that the abatement was made in order to furnish evidence of facts, the proof of which would prevent the pauper’s gaining a settlement in the town. Now the selectmen were the agents of the town. It was their duty to protect the town against the acquisition of a settlement therein by any person who did not pay his taxes, and we see nothing reprehensible, either in their doing what it is assumed the law required to prevent such acquisition, or in doing it for that very purpose. Nor do we see how their motives could affect the legal operation of their act. Besides, the declaration is not claimed to *416have been made at the time the act of abatement was performed. It was not therefore to be proved as characterising the act itself. And evidence of what the selectman said after-wards, about his motives and the motives of his fellows, was “ hearsay ” evidence only, and therefore inadmissible.
2. The court also rejected evidence offered by the defendants, to prove that, when the tax was demanded of the pauper, he gave as a reason for not paying it, that one of the selectmen had told him not to pay. This too was hearsay evidence and properly rejected. It was evidence to prove that the collector, or some one else, heard the pauper say that the selectman told him not to pay. Had it been material to prove that the selectman in fact told the pauper not to pay, (and we do not mean to assert that it might not have been material,) the pauper, or some other witness who heard the selectman say it, should have been called to prove it. The evidence went to prove that the pauper gave that excuse for his refusal to pay the tax, but whether he spoke the truth or not, whether the selectman ever told him what he asserted or not, there was no legal evidence. The law required of the pauper that he should pay the tax or fail to gain a settlement; and if the selectman could have furnished him with a valid excuse for his omission, and had in fact furnished such excuse, it should have been proved by legitimate evidence, not by proving that the pauper or any other person said so out of court.
The charge was in substantial conformity to the defendants’ request, except as to the motives of the selectmen for making the abatement; and, as we have already seen, it was right in that respect. Under that charge the jury has found that the demand was made in good faith, that payment was refused, and that the tax could not have been collected from the pauper’s property.
A new trial should be denied.
In this opinion the other judges concurred; except Hinman, O. J., who having tried the case in the court below did not sit.